Case 2:20-cv-01159-PA-E Document 1 Filed 02/05/20 Page 1 of 6 Page ID #:1



 1   George M. Kraw (California Bar No. 71551)
     Katherine McDonough (California Bar No. 241426)
 2
     Jessica N. Melgar (California Bar No. 311575)
 3   Kraw Law Group, APC
     605 Ellis Street, Suite 200
 4
     Mountain View, California 94043
 5   Telephone: 650-314-7800
 6   Facsimile: 650-314-7899
     gkraw@kraw.com
 7   kmcdonough@kraw.com
 8   jmelgar@kraw.com

 9   Attorneys for:
     Producer-Writers Guild of America Pension Plan;
10   Board of Directors, Producer-Writers Guild of America Pension Plan;
11   Writers’ Guild-Industry Health Fund; and
     Board of Trustees, Writers’ Guild-Industry Health Fund
12
13                IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                            WESTERN DIVISION
15
16
     PRODUCER-WRITERS GUILD OF     Case No.:
17   AMERICA PENSION PLAN; BOARD
     OF DIRECTORS OF THE PRODUCER-
18   WRITERS GUILD OF AMERICA
     PENSION PLAN,                 COMPLAINT
19
               And,
20
     WRITERS’ GUILD-INDUSTRY
21   HEALTH FUND; BOARD OF
     TRUSTEES OF THE WRITERS GUILD-
22   INDUSTRY HEALTH FUND,
23                Plaintiffs,
24         v.
     NEXTGEN PRODUCTION, LLP,
25
                  And,
26
27   ALEXANDER NEVSKY, an Individual
     and California Resident
28
                                    COMPLAINT – 1
                                CASE NO.:
Case 2:20-cv-01159-PA-E Document 1 Filed 02/05/20 Page 2 of 6 Page ID #:2



 1         1.    This action has been brought in an effort to collect unpaid
 2   contributions owed to the Plaintiffs. This action arises under Section 502 of the
 3   Employee Retirement Income Security Act of 1974, as amended (“ERISA”) 29
 4   U.S.C. § 1001, et seq., under sections 1132 and 1145. This action also arises
 5   under Section 301 of the Labor Management Relations Act of 1947 (“LMRA”),
 6   29 U.S.C. § 185.
 7                           JURISDICTION AND VENUE
 8         2.    The Court has jurisdiction of this action under the terms of Section
 9   502(a), (e) and (g) of ERISA, 29 U.S.C. §1132(a), (e) and (g), 29 U.S.C. §185
10   and 28 U.S.C. § 1331.
11         3.    This Court has venue over this action pursuant to Section 502(e) of
12   ERISA, 29 U.S.C. §1132(e), in that this is the district where the Plaintiffs
13   Producer-Writers Guild of America Pension Plan and Writers’ Guild-Industry
14   Health Fund (hereinafter separately referred to as “Pension Plan” and “Health
15   Fund”, respectively; collectively referred to as “Benefit Plans”) are administered
16   and where the breaches described herein took place.
17                                      PARTIES
18         4.    The Benefit Plans are employee benefit plans within the meaning of
19   Sections 3(1), 3(2), and 3(3) of ERISA, 29 U.S.C. §1002 (1), (2), and (3), and are
20   maintained for the purpose of providing retirement, health and welfare, and
21   related benefits to eligible participants. The Benefit Plans receive contributions
22   from numerous employers pursuant to Collective Bargaining Agreements
23   between employers and Writers Guild of America, West, and Writers Guild of
24   America, East, and therefore, are multiemployer plans under Section 3(37) of
25   ERISA, 29 U.S.C. §1002(37), and 29 U.S.C. § 1301(a)(3).
26         5.    The Board of Directors of the Producer-Writers Guild of America
27   Pension Plan and the Board of Trustees of the Writers’ Guild-Industry Health
28
                                     COMPLAINT – 2
                                 CASE NO.:
Case 2:20-cv-01159-PA-E Document 1 Filed 02/05/20 Page 3 of 6 Page ID #:3



 1   Fund (hereinafter collectively referred to as “Boards of Trustees”) are fiduciaries
 2   within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).
 3         6.      The Benefit Plans and Boards of Trustees maintain their principal
 4   place of business at 2900 West Alameda Avenue, Suite 1100, Burbank,
 5   California.
 6         7.      The Benefit Plans bring this action on behalf of themselves and on
 7   behalf of participants and beneficiaries in the Benefit Plans to recover benefits
 8   due, pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.
 9         8.      Defendant NextGen Production, LLP (hereinafter referred to as
10   “NextGen”) is, upon information and belief, a limited liability partnership based
11   in the United Kingdom with sufficient contacts to the State of California.
12   (International Shoe Co. v. Washington (1945) 326 U.S. 310, 317.) NextGen is a
13   signatory employer to the Minimum Basic Agreement (“MBA”) which
14   provides for payment of contributions to the Benefit Plans in California.
15         9.      Defendant is an employer in an industry affecting commerce within
16   the meaning of Sections 3(5), 3(11), and 3(12) of ERISA, 29 U.S.C. §1002(5),
17   (11), and (12), and Section 2(2) of the LMRA, 29 U.S.C. §152(5).
18         10.     As a signatory employer to MBA, NextGen is bound to the
19   provisions of the MBA and the respective Trust Agreements for the Pension Plan
20   and Health Fund (“Trust Agreements”) that created the Benefit Plans.
21         11.     Alexander Nevsky is a principal of NextGen who signed a personal
22   guarantee of NextGen’s obligations to make pension and health contributions
23   under the MBA.
24                             FACTUAL ALLEGATIONS
25         12.     NextGen entered into the MBA with the Writers Guild of America
26   East and Writers Guild of America West. The MBA established the terms and
27   conditions of writers hired to perform covered writing services performed by
28   employees of NextGen.
                                     COMPLAINT – 3
                                 CASE NO.:
Case 2:20-cv-01159-PA-E Document 1 Filed 02/05/20 Page 4 of 6 Page ID #:4



 1         13.   Upon information and belief, NextGen employed at least one (1)
 2   employee covered by the MBA.
 3         14.   NextGen was required to make contributions to the Benefit Plans for
 4   covered writing services performed by its bargaining unit employees in the
 5   amount and manner specified in the MBA and Trust Agreements.
 6         15.   NextGen failed to timely submit its contribution for covered writing
 7   services performed under the terms of the MBA.             NextGen has combined
 8   outstanding contributions to both the Pension Plan and the Health Fund.
 9         16.    The Benefit Plans notified NextGen in a letter dated April 30,
10   2018 that it had failed to timely submit required contributions for covered writing
11   services and demanded payment be made. Pursuant to the Trust Agreement,
12   NextGen was also assessed liquidated damages and interest on the delinquent
13   contributions, which continue to accumulate. Subsequent notices have been sent
14   to NextGen from both the Benefit Plans and Counsel of the Benefit Plans.
15         17.   To date, NextGen has failed to pay contributions, liquidated
16   damages and interest owed.
17         18.   Under the terms of the Trust Agreements, an employer who fails to
18   make timely contributions to the Benefit Plans for employee fringe benefits is
19   liable to the Benefit Plans for all unpaid contributions, interest, and attorney’s
20   fees and collection costs. See also, 29 U.S.C. §1132(g).
21         19.   Defendant Alexander Nevsky is personally liable because he signed
22   a personal guarantee of contributions owing under the MBA.
23         20.   Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are further entitled to
24   an amount equal to the greater of:
25               (a)    double interest; or
26               (b)    interest plus liquidated damages.
27   ///
28   ///
                                      COMPLAINT – 4
                                  CASE NO.:
Case 2:20-cv-01159-PA-E Document 1 Filed 02/05/20 Page 5 of 6 Page ID #:5



 1                              STATEMENT OF CLAIMS
 2
                   FIRST CLAIM (Against NextGen and Nevsky)
 3            Failure to Make Contractually Required Contributions
         to Multi-Employer Plan Under the Employment Retirement Income
 4
                                   Security Act
 5                         (29 U.S.C. §§ 1132 and 1145)
 6         21.     Plaintiffs hereby incorporate by reference each allegation contained
 7   in Paragraphs 1 through 20 as fully set forth herein.
 8         22.     This is an action to collect unpaid contributions found owing to a
 9   multi-employer benefit plan pursuant to the terms of the MBA and the Trust
10   Agreements.
11         23.     Defendants’ failure to pay contributions constitute a failure of an
12   employer to make contractually required contributions to a multi-employer plan
13   pursuant to Section 515 of ERISA, 29 U.S.C. § 1145.
14         24.     Plaintiffs are entitled to judgment for all unpaid contributions,
15   liquidated damages, prejudgment interest, and reasonable attorney’s fees and
16   costs pursuant to 29 U.S.C. §1132(g)(2).
17                                 SECOND CLAIM
18       Breach of a Collective Bargaining Agreement (Against NextGen and
                                 Alexander Nevsky)
19                                (29 U.S.C. §§ 185)
20         25.     Plaintiffs hereby incorporate by reference each allegation contained
21   in Paragraphs 1 through 24 as fully set forth herein.
22         26.     This is an action to enforce a Collective Bargaining Agreement and
23   the Trust Agreements, pursuant to 29 U.S.C. § 185(a).
24         27.     Plaintiffs are entitled to pursue this claim as a third party beneficiary
25   to the MBA and Trust Agreements.
26         28.     Defendants’ failure to pay contributions owing breached the MBA
27   and Trust Agreements, to the detriment of the Plaintiffs. Plaintiffs are entitled to
28
                                       COMPLAINT – 5
                                   CASE NO.:
Case 2:20-cv-01159-PA-E Document 1 Filed 02/05/20 Page 6 of 6 Page ID #:6



 1   contributions, liquidated damages, interest, and attorneys’ fees and costs pursuant
 2   to the MBA and Trust Agreements.
 3                                       PRAYER
 4         WHEREFORE, Plaintiffs respectfully request this Court:
 5         A.     Enter a judgment declaring that Defendants have a contractual
 6                obligation to make payments to the Benefit Plans (a) requiring
 7                contributions to fund benefits; (b) requiring liquidated damages and
 8                interest payments in an amount to be proven; and (c) requiring the
 9                payment of reasonable attorneys’ fees and costs of litigation
10                pursuant to the Minimum Basic Agreement, the Trust Agreements
11                and ERISA.
12         B.     Other such legal and equitable relief as the Court may deem just and
13                equitable.
14
15   Dated: February 5, 2020                KRAW LAW GROUP
16
                                            By: /s/ Jessica Melgar
17                                              JESSICA MELGAR
18                                              Counsel for Plaintiffs

19
20
21
22
23
24
25
26
27
28
                                     COMPLAINT – 6
                                 CASE NO.:
